Citation Nr: 0714416	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney


WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M. D. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from June to 
October 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

In August 1999, the case was remanded for further evidentiary 
development.

In a September 2001 decision the Board denied the veteran a 
disability evaluation in excess of 50 percent for 
schizophrenia. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2002 Order, the Court granted the parties' Joint Motion 
to vacate the Board's September 2001 decision and remand the 
case for additional development.

The Board in January 2003 again adjudicated the claim, 
denying an increased evaluation above the 50 percent assigned 
for schizophrenia.  The veteran appealed the case to the 
Court.  The Court, by an October 2004 Order, again granted a 
Joint Motion by the parties to vacate the January 2003 Board 
decision, and to require additional development.  The Court 
also found that the veteran had submitted a claim for a TDIU.  

In July 2005, the Board remanded the case for additional 
development and the case has been returned for further 
review.  


FINDINGS OF FACTS

1.  The veteran's service-connected psychiatric disorder is 
manifested primarily by symptoms that include, isolation, 
anger, flat affect, poor insight, hostility and depressed 
mood; without near continuous panic or depression affecting 
the ability to function independently, spatial 
disorientation, suicidal ideation, obsessional rituals, 
neglect of appearance or personal hygiene, or impaired 
impulse control.

2.  The veteran's sole service-connected disability is 
schizophrenia, rated as 50 percent disabling.

3.  The veteran has an eighth grade education and has been 
employed as a security guard.

4.  The veteran's service-connected disability does not meet 
the schedular criteria for an award of a TDIU, and is not 
shown to preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9203 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March 2001 and August 2005.  Moreover, 
because entitlement to a higher disability evaluation has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Laws and regulations pertaining to a higher rating for 
schizophrenia

Service connection was granted for dissociative reaction in a 
March 1971 rating action.  A 30 percent evaluation was 
assigned, effective in October 1970.  The disability was 
recharacterized as schizophrenia.  In May 1972, the RO 
granted a temporary total rating and thereafter increased the 
evaluation to 50 percent, effective in May 1972.  This rating 
has remained in effect since then and is protected from 
reduction.  There have been temporary total ratings assigned 
for hospitalizations, with a return to a 50 percent rating 
following discharge.  The RO received the current claim in 
April 1997.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Under the General Rating Formula for Mental Disorders a 50 
percent evaluation is warranted when schizophrenia causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 20 to 30 contemplates serious symptoms such as being 
in some danger of hurting himself (e.g., suicidal attempts 
without clear expectation of death, frequently violent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) or gross impairment in 
communications (e.g., largely incoherent or mute).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

Entitlement to a rating in excess of 50 percent for 
schizophrenia 

In reviewing the findings and history elicited at the VA 
examinations, the Board concludes that the veteran's 
disability picture attributable to his schizophrenia most 
nearly approximated the manifestations for a 50 percent 
evaluation.  

In regard to industrial impairment, the veteran has reported 
various occupational pursuits.  At VA examination in 1994, he 
reported that he had several jobs.  He also obtained studies 
through vocational rehabilitation.  He indicated that he was 
unable to keep a job for significant period of time.  He was 
once employed as a security guard.  He stated that he had not 
work in 5 years.  At VA examination in May 1997, the veteran 
reported that he obtained training in television and movie 
production, but he was unable to obtain a job.  

The September 1998 Social and Industrial Field Survey report 
shows that the veteran reported that he acquired an eighth 
grade education.  When he was of sufficient age he enlisted 
in the military.  Subsequent to discharge he enrolled in 3 
different courses through vocational rehabilitation but did 
not finish.  He worked as an unskilled laborer for a year and 
had been unemployed since 1975.  More recent medical reports 
indicate that the veteran has been unemployed.  

In a statement dated in October 2002, a private physician, 
Dr. Jose Arturo Juarbe-Ortiz, concluded that due to his 
psychiatric disorder, the veteran was permanently 
incapacitated to work.  

In regard to his social adaptability, at the May 1997 VA 
examination, the veteran reported that he was legally married 
but his spouse left him in 1980.  He was living the majority 
of time with his girlfriend.  He indicated that he would stay 
with his mother when he and his girlfriend argued.  He 
reported various anti-social behavior including having a lot 
of anger inside, past history of hurting himself physically; 
a lack of respect for the lives of other people; having the 
ability to kill someone else and sleep without any problems; 
and binge drinking.  He boasted about his homicidal threats, 
which had been mostly against women he had relationships 
with.  He spoke angrily about everything and everybody, 
projecting his problems onto others.  He spoke very 
ambivalently in terms of himself and also in relationship 
with others, especially women.  He gave the impression that 
he was proud that he had a gun, and that he has threatened to 
kill women with it.  His expressions were strongly aggressive 
and very negative.  He indicated that he did not trust 
anyone.

At a hearing conducted in July 1998, Dr. Juarbe presented 
testimony on behalf of the veteran.  Dr. Juarbe stated that 
he had reviewed the veteran's claims folder and had met with 
him on one occasion.  He reported that the veteran did not 
relate to anyone, including his mother.  He noted that the 
veteran had a very strong dislike for women and he theorized 
that this was due to paranoia and latent homosexuality.  He 
stated that the veteran could not be confined in a VA 
hospital because he was afraid that his latent homosexuality 
would be exposed.  Dr. Juarbe opined that the veteran was 
extremely sick and posed a danger to himself and others.  He 
rendered an opinion that the veteran's GAF was approximately 
20-30.  He further stated that in his opinion the veteran 
would get worse.

The September 1998 Social and Industrial Field Survey report 
showed that the veteran reported that he heard voices, felt 
persecuted, had frequent nightmares, and had poor tolerance 
with females and children.  During the day he watched 
television and looked out from the porch.  The veteran's 
mother stated that he was always secluded in his room, became 
upset easily, and did not trust anyone.  No neighbors were 
interviewed.

In the October 2002 medical report from Dr. Juarbe it was 
noted that the veteran's condition was manifested by very low 
tolerance levels, catatonic defenses (isolation) with 
depressed mood, blunted and flat affect, seclusion in his 
house, hostility and homicidal ideation mostly toward women.  
He had no healthy interpersonal relation-always mistrustful.  
Furthermore, he had hate towards his mother and the whole 
world.  Dr. Juarbe reaffirmed his opinion rendered at the 
July 1998 hearing that the veteran was chronically and 
severely sick representing a real threat to others and 
himself.  He had no healthy or industrial adaptability and 
was completely and permanently incapacitated to work.  The 
physician concluded that improvement was unlikely to occur 
and the veteran needed indefinite psychiatric treatment.

At VA examination in July 2006, the veteran reported a 
history of both verbal and physical violence.  This 
examination was considered by a board of 2 psychiatrists 
pursuant to remand request.  He heard voices on a daily 
basis, 2 male and one female.  There was also binge alcohol 
intake whereas he would consume 15 drinks of whiskey when he 
socialized.  

The Board acknowledges that the veteran's psychiatric 
disorder results in significant social and industrial 
impairment.  VA examination reports indicate the he has in 
general had flat affect, depression, social withdrawal and 
hostility.  There is some evidence of disturbance of 
motivation and mood, as demonstrated by his depression, 
feelings of violence and social detachment.  Moreover, the 
veteran's difficulty in maintaining acceptable relationships 
with others and his appreciable social problems are also 
adequately documented.

However, for the most part, the veteran was generally 
functioning independently, appropriately, and effectively.  
He exhibited some problems in judgment, attributed in large 
part to a personality disorder.  On the other hand, his 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  He did not have problems involving 
routine behavior, self-care, or conversation, nor did he 
neglect his personal appearance or hygiene.  He has been 
oriented, rather than disoriented.  He had no obsessional 
rituals.  He appears to be helped when taking his medication.  
It has not been shown that he has required any recent 
hospitalization for psychiatric symptoms.

He denied or was not shown to experience paranoid delusions, 
ideas of reference, or other psychotic symptoms.  He has 
required no inpatient psychiatric treatment.  The reports of 
the VA rating examinations consistently show that the veteran 
reported he is currently divorced from his second wife, has 
no children and no friends.  However, the veteran has some 
interpersonal interactions, limited to his mother and a 
girlfriend.  The veteran has been able to establish and 
maintain both relationships, albeit with strain 

The veteran has issues with hostility, anger and passive 
homicidal thoughts, but has so far refrained from violent 
behavior.  Although the veteran's well documented hostility 
is obviously a relevant consideration in evaluating the 
extent of psychiatric disability, it is only one factor and 
may not be given decisive effect in determining the outcome 
of the appeal without regard to the other relevant factors 
specified in the law.

The Board notes that, the veteran was found to have 
significant personality disorder and alcohol dependence in 
addition to symptoms of schizophrenia.  Neither of these 
conditions is service-connected, but, according to the 
evidence, causes some level of additional social and 
occupational impairment.  The VA examiner in July 2006 noted 
that the veteran had 2 separate and distinct diagnoses that 
were unrelated to each other.  He reported that symptoms of 
anger and holding grudges were related to his personality 
disorder.  He attributed the binge drinking, as well as the 
verbal and physical violence to alcohol abuse.  While the low 
stress tolerance and audio hallucinations were attributable 
to schizophrenia. 

In considering the GAF score, the Board notes that it has 
been variously assessed over the years.  The VA GAF scores 
have ranged from 50 to 65 with the most recent being 65.  
Although GAF Scale scores of 20-30 were reported by 
Dr. Juarbe, the scores recorded by VA treating personnel and 
compensation examiners appear to predominate in the range of 
50 or higher.  The level of impairment described by those 
scores has for the most part been no more than moderate to 
serious in degree, even taking into account the one area in 
which the veteran has been conspicuously dysfunctional, 
namely, homicidal ideation.  All of the examiners who have 
assigned GAF Scale scores were fully aware of the veteran's 
violent nature but nevertheless assigned a GAF Scale score 
consistent with no more than moderate to serious overall 
psychiatric impairment.  The symptoms attributable to 
schizophrenia described in examination reports, as well as 
the symptoms listed in the outpatient treatment records, do 
not reveal serious symptoms.  Nor do they specifically 
illustrate a connection between impairment in work 
functioning and an inability to maintain employment based on 
his psychiatric disability.  The Board notes that VA 
treatment records in the late 1990's indicated that the 
veteran was not complying with his medication regime but VA 
outpatient records dated in 2005 show that the veteran's 
symptoms are significantly improved as long as he adheres to 
his medication regime.  Again, there is no evidence of any 
recent hospitalizations.

Regardless, the Board finds that even if all disability which 
might arguably be attributable to the personality disorder 
and alcohol dependence were instead found to be attributable 
to schizophrenia or deemed part of the service connected 
disability, the proper rating would still be 50 percent.  
Mittleider v. Brown, 11 Vet. App. 181 (1998).  

The veteran's 50 percent disability rating reflects the fact 
that he experienced significant psychiatric symptoms.  
Despite the reported schizophrenic symptoms, it is not shown 
that he has symptomatology that is more consistent with a 
70 percent rating.  The Board finds that the preponderance of 
the evidence is against a claim for a higher evaluation.  

Entitlement to TDIU

The veteran claims that his service-connected disability 
renders him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The veteran has an eighth grade education.  He reported that 
he last worked in 1988, and has experience in television 
production and as a security guard.  In this case, the 
veteran fails to satisfy the minimum percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a).  However, it is the 
established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disability, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The rating 
board did not refer this case for extra-schedular 
consideration.

The veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  For a veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor, which 
takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric Diagnostic 
Codes provide for higher ratings, but the required 
manifestations have not been shown.  The medical evidence 
demonstrates that the veteran's service-connected 
schizophrenia does not preclude him from securing or 
following substantially gainful employment.  The medical 
evidence indicates that he has moderate schizophrenia which 
undoubtedly limits employment options, but the record does 
not support his claim that he is unable to work due solely to 
his service-connected disability.  

The Board acknowledges that Dr. Juarbe opined that the 
veteran was unemployable due to his lability, as well as due 
to the chronicity and severity of his psychiatric 
disabilities.  The Board finds the statements of the private 
physician less persuasive in light of the overall record.  He 
has not submitted any clinical records or otherwise 
cooperated in substantiating his training, credentials, and 
experience in psychiatric care.  This physician admitted to 
only examining the veteran on one occasion.  While the record 
is replete with clinical observations of VA examiners who 
have counseled the veteran over a significant period of time.  
Further, this physician did not delineate those symptoms that 
were attributable to his non-service connected personality 
disorder and substance abuse.  

A review of the record shows that over the course of his 
schizophrenia counseling his psychiatric symptomatology has 
decreased significantly.  The reported mental status findings 
did not demonstrate any limitations that would preclude all 
forms of employment.  There was no observable impairment in 
his communication skills.  While he obviously has significant 
impairment associated with his nonservice-connected 
disabilities, and this would hinder him in any occupation, it 
has not been shown that his schizophrenia (when he complies 
with medical care including medication) would prevent him 
from securing or following a substantially gainful 
occupation.  Accordingly, the Board is unable to conclude 
that entitlement to a TDIU has been shown.  As the 
preponderance of the evidence is against the claim, it is 
denied.  

On recent examination, the Board of two examiners concluded 
that the service connected disorder did not preclude all 
employment.  Some symptoms related to the personality 
disorder and some to the alcohol abuse also would impinge on 
employment.  As noted, these symptoms are not considered as 
part of the disorder.  Repeated hospitalizations for 
psychiatric treatment have not been shown, and there is no 
evidence showing that he is precluded from all forms of 
substantially gainful employment due to the service connected 
disorder.  Various outpatient records contain information 
consistent with the VA examination results, and as such are 
deemed more probative than the findings of the private 
examiner who has treated the veteran but once.



	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 50 percent for schizophrenia is 
denied.

A TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


